DETAILED ACTION
This action is in response to the application filed 12 May 2020, claiming benefit back to 22 May 2019.
	Claims 1 – 20 are pending; claims 11 – 20 have been withdrawn, and claims 1 – 10 have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 July 2022.
	Examiner notes that claims 14 and 18 are labeled as (Original), however they are dependent from Withdrawn claims.  Applicant is reminded to amend the claims to recite (Withdrawn).

Information Disclosure Statement
The information disclosure statements (IDSs) have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Punzenberger et al. (U.S. 2016/0077519, hereinafter Puzenberger) in view of Lindell (U.S. 2010/0217440).

In respect to claim 1, Punzenberger discloses a welding system, comprising:
	a data repository configured to store data associated with a job session of a job (see at least [0051] ... In a further possible embodiment of the welding control server 5, the received weld data and/or the output
control signals can be stored in a data memory [i.e. a data repository configured to store data associated with a job session of a job] for later investigations made for optimization of the welding processes in the production facility 2.) ;
	a central monitoring station configured to receive job session data associated with the job session, and store the job session data in the data repository (see at least [0046] As illustrated in FIG. 1, the welding units 3-i comprising power sources are connected via the network 4 to the welding control server 5 [i.e. a central monitoring station configured to receive job session data]. FIG. 2 shows an exemplary embodiment of a welding control server 5 which can be used in a welding control system 1 of the present invention. In the shown exemplary embodiment of FIG. 2, the welding control server 5 comprises at least or for example a determination unit 5A, a calculation unit 5B and an evaluation unit 5C. In general this units 5A to 5C are functional parts of a software program which runs on the welding control server 5. The determination unit 5A of the welding control server 5 as illustrated in FIG. 2 is configured to determine for each type of mechanical entity ME a corresponding welding error rate WER on the basis of weld data WD received from the welding units 3-i of the production facility 2. The network 4 shown in FIG. 1 can be a wired or wireless network for transporting data; see further [0051] ... In a further possible embodiment of the welding control server 5, the received weld data and/or the output control signals can be stored in a data memory for later investigations made for optimization of the welding processes in the production facility 2 [i.e. and store the job session data in the data repository] ); and
	a local monitoring station in communication with the central monitoring station and a welding device, wherein at least some of the user input comprises an identifier of the welding device, the local monitoring station being configured to: receive welding data from the welding device during the job session (see at least [0043] The welding units 3-i can perform the same or different welding operations to weld mechanical entities forming part of an assembly to be manufactured by said production facility 2. The production facility 2 can fom1 part of a production plant or a repair shop. The welding units 3-i can be connected by means of a local area network LAN of a factory. The local area network LAN can be an Ethernet network connecting the welding units 3-i to a welding control server 5. [i.e. a local monitoring station in communication with the central monitoring station and a welding device]...The welding units 3-i within the production facility 2 are configured to provide during welding operations to join mechanical entities ME forming part of the assembly to be manufactured by said production facility weld data WD associated with the respective mechanical entities ME. Each welding operation such as arc welding is performed by a welding unit 3-i to generate a welding seam with an associated welding seam identifier WS-ID to weld at least two mechanical entities ME together for manufacturing a more complex mechanical entity ME of the assembly employing adjustable welding parameters....The weld data provided by the welding unit 3-i during the welding operation can in a possible embodiment comprise identifiers of the affected mechanical entities, a welding seam identifier WS-ID of the generated welding seam, time indicators indicating the time of the welding operations such as time stamps TS, an identifier of the welding unit 3-i, welding parameters employed by the welding units 3-i in the respective welding operation, and possibly an identifier of the welding operator or welding user; see further  [0014] Ina still further possible embodiment of the welding control system according to the first aspect of the present invention, the weld data provided by the welding unit of the production facility during a welding operation comprises identifiers of the affected mechanical entities, a welding seam identifier of the produced welding seam, a time indicator indicating the time of the welding operation, an identifier of the welding unit [i.e. wherein at least some of the user input comprises an identifier of the welding device], welding parameters employed by the welding unit in the respective welding operation, and an identifier of the welding operator.), and send the welding data to the central monitoring station during the job session, the job session data comprising some or all of the welding data (see at least [0043] ... The local area network LAN can be an Ethernet network connecting the welding units 3-i to a welding control server 5. In an alternative embodiment, the welding control server 5 can be a remote server connected via a data network 4 such as the internet to a gateway of the local area network LAN connecting the welding units 3-i of the production facility 2; see further  [0046] As illustrated in FIG. 1, the welding units 3-i comprising power sources are connected via the network 4 to the welding control server 5. FIG. 2 shows an exemplary embodiment of a welding control server 5 which can be used in a welding control system 1 of the present invention. In the shown exemplary embodiment of FIG. 2, the welding control server 5 comprises at least or for example a determination unit 5A, a calculation unit 5B and an evaluation unit 5C. In general this units 5A to 5C are functional parts of a software program which runs on the welding control server 5. The determination unit SA of the welding control server 5 as illustrated in FIG. 2 is configured to determine for each type of mechanical entity ME a corresponding welding error rate WER on the basis of weld data WD received from the welding units 3-i of the production facility 2. [i.e. send the welding data to the central monitoring station during the job session, the job session data comprising some or all of the welding data] ).

	While Punzenberger discloses a GUI configured to receive the user input, and send the user input to the central monitoring station (see at least [0051] The welding control system 1 as illustrated in FIG. 1 can be a central control system comprising a single welding control server 5 or a distributed welding control system having several servers performing the same or different monitoring functions. In a still further possible embodiment of the welding control system 1 according to the first aspect of the present invention, the welding control server 5 can have access to a database storing additional data about the production process performed by the production facility 2... In a possible embodiment of the welding control server 5 as illustrated in FIG. 2, the welding control server 5 can further comprise a user interface, in particular a graphical user interface GUI, for a welding operator to adjust welding parameters of different
welding units 3-i and to output the received weld data generated by the welding units 3-i of the production facility 2 In a possible embodiment, the welding control server 5 can be integrated in an apparatus which can be carried and connected to a local area network LAN of the production facility 2 via a data interface), it may not explicitly disclose a user device in communication with the central monitoring station.
	Analogous art Lindell discloses  a user device in communication with the central monitoring station, the user device configured to receive the user input, and send the user input to the central monitoring station, the user input relating to the job and the job session, and the job session data comprising at least some of the user input (see at least [0019] Reference is made to FIG. 1 for showing an exemplary embodiment of a weld quality assurance system 10. The weld quality assurance system 10 includes a database 12 that is assumed to include a data base manager (DBM) 12A. A user interface with the database 12/DBM 12A may be implemented via a web server 14 and a mobility platform server 16. The web server 14 may be associated with a separate printing server 18. The web server 14 provides access to user terminals (e.g., fixed location or portable computers/work stations) 20 via an internet/WAN (wide area network) link 19. The user terminals 20 may include web browsers through which a user is enabled to query and otherwise interact with the web enabled database 12/DBM 12A, such as to specify and print logs and certain reports via the printing server 18. The mobility platform server 16 provides access to mobile terminals 22, such as terminals embodied as PDAs,  via any suitable type of wired/wireless interfaces 21, including but not limited to docked interfaces, cellular interfaces, WiFi interfaces, Bluetooth ™ interfaces and satellite-based interfaces...; see further [0022] As considered herein a "report" is an information descriptive element that a user may fill out either from the mobile device 22 or from the computer terminal 20. An example is a non-destructive examination report [i.e. the user input relating to the job and the job session, and the job session data comprising at least some of the user input]).
	Punzenberger discloses an interface to enter data into the central monitoring station.  It does not explicitly disclose a user device in communication with the central monitoring station to enter data. Lindell discloses a user device in communication with the central monitoring station to enter data. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the user device attached to the monitoring station for receiving input from a user of Lindell with the interface to enter data into the central monitoring station in Punzenberger .
	One of ordinary skill in the art at the time of the invention would have been able to combine the elements, and would have found that the simple combination of one known element with another produces a predictable result of enabling a user to enter information into the central monitoring station from a remote area instead of making the central monitoring station portable, which would allow the station to be always connected to the network of welding machines, which renders the claim obvious. 
	
	In further regards to the limitations of the user input relating to the job and the job session, and the job session data comprising at least some of the user input and wherein at least some of the user input comprises an identifier of the welding device are nonfunctional descriptive material and are not functionally involved in the steps recited.  The structure of the system would be the same regardless of the data input.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, (see in re Gulack, 217 USPQ 401 (Fed. Cir. 1983).

In respect to claim 2, Punzenberger combined with Lindell disclose the welding system of claim 1 (see Id.), Punzenberger further disclosing wherein the central monitoring station is configured to identify the local monitoring station based on the identifier of the welding device (see at least [0045] In a possible embodiment, the weld data WD provided  by the welding unit 3-i can also comprise a serial number, type and location of the power source of the welding unit. In a further possible embodiment, the weld data can also comprise additional data such as an IP address of the power source of the welding unit 3-i.; see further [0049] The welding control server 5 further comprises an evaluation unit SC which is configured to evaluate the manufacturing fault efforts output by the calculation unit 58 to identify significant welding operations performed by the welding units 3-i of the production facility 2. Significant welding operations have a significant impact on the total fault costs of the assembly).

In respect to claim 3, Punzenberger combined with Lindell disclose the welding system of claim 1 (see Id.), Lindell further disclosing wherein at least some of the user input comprises an identification of the job (see at least [0039] Another feature of the weld quality assurance system 10 is an ability to provide a centralized repository of welder performance data. Individual welder performance is captured on a weld reject log (see FIG. 8). Database filtering allows the user to search by any desired combination of  fields of tile weld reject log (e.g., repair identifier, repair length, welder,job type, etc.) [i.e. wherein at least some of the user input comprises an identification of the job]  The weld reject log may be utilized for trend analysis of weld repairs, as well to provide real time total reject percentages project wide by any filterable field).

In respect to claim 4, Punzenberger combined with Lindell disclose the welding system of claim 1 (see Id.), Lindell further disclosing wherein the central monitoring station is configured to provide the user device with a custom field based on the job or the welding device (see at least [0039] Another feature of the weld quality assurance system 10 is an ability to provide a centralized repository of welder performance data. Individual welder performance is captured on a weld reject log (see FIG. 8). Database filtering [i.e. provide the user device with a custom field based on the job or the welding device] allows the user to search by any desired combination of fields of tile weld reject log (e.g., repair identifier, repair length, welder, job type, etc.) The weld reject log may be utilized for trend analysis of weld repairs, as well to provide real time total reject percentages project wide by any filterable field; see further [0060] As was noted above, the weld data log may be used for tasks other than welding. For example, the weld data log may be considered as a traveler that may be utilized to establish  hold points that require action before a user can proceed to a next task. A non-limiting example of this concept is shown below for a process flow comprised of six discrete itemized tasks. [0061] Thus, while the exemplary embodiments of this invention have been described above in the context of certain specific types of log and reports, and while the drawing figures show certain types of specific data fields contained in logs and reports, these are all intended to be examples, and are not intended to be construed as being limiting with respect to the how this invention may be implemented and used).

In respect to claim 5, Punzenberger combined with Lindell disclose the welding system of claim 4 (see Id.), Lindell further disclosing wherein at least some of the user input further comprises an identifier of the user, and the central monitoring station is further configured to provide the user device with the custom field based on the identifier of the user (see at least [0029] The weld data log shown in FIGS. 4, 5 and 6 provides a centralized location for each weld joint on a particular project. The weld data log is created prior to weld joint fit up, and outlines the required non-destructive examination (NDE) testing and the required in-process inspections per contract requirements. The weld data log provides material traceability used to construct the weld and operates in conjunction with, and references, weld maps. The weld data log also insures that proper acceptance criteria are applied and thus serves to eliminate or at least reduce the occurrence of costly
re-inspections).

In respect to claim 6, Punzenberger combined with Lindell disclose the welding system of claim 1 (see Id.), Lindell further disclosing wherein at least some of the user input further comprises an input to the custom field (see at least [0039] Another feature of the weld quality assurance system 10 is an ability to provide a centralized repository of welder performance data. Individual welder performance is captured on a weld reject log (see FIG. 8). Database filtering allows the user to search [i.e. wherein at least some of the user input further comprises an input to the custom field] by any desired combination of fields of tile weld reject log (e.g., repair identifier, repair length, welder,job type, etc.) The weld reject log may be utilized for trend analysis of weld repairs, as well to provide real time total reject percentages project wide by any filterable field).

In respect to claim 7, Punzenberger combined with Lindell disclose the welding system of claim 1 (see Id.), Punzenberger further disclosing wherein the welding data comprises an amperage of the welding device, a voltage of the welding device, a wire feed speed of the welding device, a gas flow of the welding device, an arc count, an arc time, a consumable cost, or a deposition weight (see at least [0043] ... The welding parameters employed during a welding operation performed by a welding unit 3-i for instance comprise a welding current, a welding voltage, a gas flow rate, a gas type, a wire feed speed or a used wire type. Depending on the type of welding operation performed by the welding unit 3-i, other adjustable welding parameters are provided).

In respect to claim 9, Punzenberger combined with Lindell disclose the welding system of claim 1 (see Id.), Punzenberger further disclosing wherein the job session data is associated with a start time of the job session, an end time of the job session, an activity, an identifier of the job, an identifier of the user, or the identifier of the welding device (see at least [0043] ... The welding parameters employed during a welding operation performed by a welding unit 3-i for instance comprise a welding current, a welding voltage, a gas flow rate, a gas type, a wire feed speed or a used wire type. Depending on the type of welding operation performed by the welding unit 3-i, other adjustable welding parameters are provided).

In respect to claim 10, Punzenberger combined with Lindell disclose the welding system of claim 1 (see Id.), Lindell further disclosing wherein the user device comprises a mobile device (see at least [0019] Reference is made to FIG. 1 for showing an exemplary embodiment of a weld quality assurance system 10. The weld quality assurance system 10 includes a database 12 that is assumed to include a data base manager (DBM) 12A. A user interface with the database 12/DBM 12A may be implemented via a web server 14 and a mobility platform server 16. The web server 14 may be associated with a separate printing server 18. The web server 14 provides access to user terminals (e.g., fixed location or portable computers/work stations) 20 via an internet/WAN (wide area network) link 19. The user terminals 20 may include web browsers through which a user is enabled to query and otherwise interact with the web enabled database 12/DBM 12A, such as to specify and print logs and certain reports via the printing server 18. The mobility platform server 16 provides access to mobile terminals 22, such as terminals embodied as PDAs).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Punzenberger et al. (U.S. 2016/0077519, hereinafter Puzenberger) in view of Lindell (U.S. 2010/0217440), in further view of Hsu (U.S. 2017/0032281).

In respect to claim 8, Punzenberger combined with Lindell disclose the welding system of claim 1 (see Id.), Punzenberger disclosing  wherein the local monitoring station is configured to send the welding data to the central monitoring station (see at least  [0043] The welding units 3-i can perform the same or different welding operations to weld mechanical entities forming part of an assembly to be manufactured by said production facility 2. The production facility 2 can fom1 part of a production plant or a repair shop. The welding units 3-i can be connected by means of a local area network LAN of a factory. The local area network LAN can be an Ethernet network connecting the welding units 3-i to a welding control server 5), however they may not explicitly disclose send the welding data to the central monitoring station in response to a synchronization request received from the central monitoring station, in response to a query, or in response to an expiration of a synchronization time period.
	Analogous art Hsu discloses wherein the local monitoring station is configured to send the welding data to the central monitoring station in response to a synchronization request received from the central monitoring station, in response to a query, or in response to an expiration of a synchronization time period (see at least [0029] In certain aspects, the communication network receives said first welding data and said second welding data in batches [i.e. in response to a synchronization request received from the central monitoring station]  or in live streaming format..)
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the batch sending of the data of Hsu with the transmitting of data from the local monitoring stations in  Punzenberger and Lindell.
One of ordinary skill in the art at the time of the invention would have been able to combine the elements of the above references, and would have found that the simple combination of one known element with another produces a predictable result of only sending data when the central monitoring station is connected to the LAN, which renders the claim obvious. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Moon, JR. et al. (U.S. 2012/0145688), disclosing a system and method for monitoring and recording welder information;
Davidson et al. (U.S. 2009/0173726), disclosing an automatic weld arc monitoring system;
Albrecht et al.	(U.S. 2007/0080153), disclosing wireless tracking and inventory monitoring for welding-type devices;
Brown (U.S. 4721947), disclosing a welding monitor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683